Citation Nr: 1137927	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO granted the Veteran's petition to reopen a previously denied claim of service connection for hypertension but denied the claim on its merits.

Regardless of the fact that the RO reopened the Veteran's claim when adjudicating the issue in the first instance, however, the Board must also address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for hypertension as a claim to reopen.

As will be explained below, the Board is reopening the claim for service connection for hypertension based upon receipt of new and material evidence.  The Board will remand the underlying claim of service connection for hypertension secondary to service-connected epididymitis for further development.  VA will notify the Veteran if further action is required on his part.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  



FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal that decision.

2.  Evidence received since the December 2006 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  A December 2006 rating decision that denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).

2.  Since the prior final denial of the Veteran's claim for service connection for hypertension, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that a detailed discussion of the Board's compliance with the notice and duty to assist provisions is not necessary.  This is so because the Board is taking action favorable to the Veteran in reopening his service connection claim for hypertension, and the decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).'

In a December 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In March 2008, the Veteran sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for hypertension was the December 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for hypertension in August 2006.  The RO denied the claim for service connection in December 2006, finding that the Veteran was not found to have hypertension during service and had provided no evidence that he carried a diagnosis of the disorder at the time the rating decision was issued.  As such, the RO found that a grant of service connection was precluded.  This decision was not appealed and therefore became final.  The Veteran now contends that service connection is warranted for hypertension because it developed secondary to his service-connected epididymitis.  However, the Board observes that reliance upon a new etiological theory-in this case, the contention that the Veteran's claimed hypertension is secondary to his service-connected epididymitis, as opposed to being directly related to his time in service-is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Veteran is still required to present new and material evidence in support of his claim.

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran was diagnosed with hypertension in May 2007 by his VA treatment providers.  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the VA Pacific Islands Health Care System reflects that the Veteran has received ongoing treatment for hypertension since at least 2007.  The Veteran has further submitted evidence from his treating VA physician addressing the possibility of an etiological link between the Veteran's service-connected epididymitis and his hypertension.  In a statement dated in November 2008, the Veteran's VA physician stated that he had been treating the Veteran for "chronic intermittent epididymitis which can cause an elevation in blood pressure."  Similarly, in a treatment note dated in March 2009, the Veteran's physician noted that the Veteran had hypertension "associated with his chronic epididymitis."

As such, the Board finds that medical evidence from the Veteran's VA treatment provider is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the December 2006 decision, the RO denied the Veteran's claim for service connection because the Veteran had not been found to have hypertension at the time of his separation from active duty or at the time he filed the claim.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability that was etiologically linked to service, or to a service-connected disability such as his epididymitis.  Newly submitted medical evidence from the Veteran's VA treatment providers, however, reflects that the Veteran has received treatment for hypertension since at least 2007.  The Veteran's VA physician's positive opinions further support the Veteran's claim that his current disability is etiologically related to his service-connected epididymitis.  Because it helps to corroborate the Veteran's contention that he has hypertension that is etiologically related to his service-connected epididymitis, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for hypertension, as well as the opinions submitted by his VA treatment provider, has been submitted, the Board finds that the criteria for reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen a claim of service connection for hypertension has been received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service connection for hypertension is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At the outset, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his January 1976 entrance report of medical history, he was found to have a normal heart and circulatory system.  His service treatment records are silent as to any complaints of or treatment for hypertension, and his separation report of medical examination in November 1978 found him to have no heart or circulatory system defects.  Similarly, at his November 1978 separation report of medical history, the Veteran responded "No" when asked if he experienced high blood pressure or heart trouble.

As discussed above, post-service medical records reflect that the Veteran's treatment providers have identified the Veteran as suffering from hypertension, for which he was treated as early as 2007.  In that connection, the Board notes that in a statement dated in November 2008, the Veteran's VA physician stated that he had been treating the Veteran for "chronic intermittent epididymitis which can cause an elevation in blood pressure."  Similarly, in a treatment noted dated in March 2009, the Veteran's physician noted that the Veteran had hypertension "associated with his chronic epididymitis."

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of a current hypertension disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  See id.   

A VA examination concerning the Veteran's claim for service connection for hypertension was conducted in August 2008.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history as well as his complaints and assigned the Veteran a diagnosis of essential hypertension.  She opined, however, that the hypertension did not develop secondary to his service-connected epididymitis, opining that by its "very name and nature, essential hypertension is not secondary to anything."  However, the examiner did not opine as to whether the Veteran's hypertension is aggravated by his service-connected epididymitis, nor was she able to review the positive opinion made by the Veteran's treating VA physician in November 2008 concerning a link between the Veteran's hypertension and his epididymitis.  

In that connection, the Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although it appears that the August 2008 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time and opined as to whether the Veteran's service-connected epididymitis could have caused his hypertension, the examination report reflects that the examiner did not offer an opinion as to whether the Veteran's current hypertension has been worsened by his service-connected epididymitis.  Further, the examiner did not have available the VA physician's November 2008 letter for consideration.  Because the August 2008 VA examiner did not address whether the Veteran's hypertension is aggravated by his service-connected epididymitis, further development is required.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension as secondary to service-connected epididymitis.  38 U.S.C.A. § 5103A (West 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an evaluation in order to determine the current etiology of his currently diagnosed hypertension.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to the Veteran's hypertension addressing the onset of the Veteran's hypertension and the medical probabilities that such disability was caused or aggravated by his service-connected epididymitis, particularly in light of his contentions, his VA physician's statement dated in November 2008, and the VA treatment note dated in March 2009 in which his physician stated that his hypertension is "associated with his chronic epididymitis."  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include in particular consideration and discussion of the November 2008 VA physician's letter, in the context of any negative opinion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed hypertension to be obtained.  The Veteran must also be invited to submit any pertinent evidence in his possession.  The agency of original jurisdiction (AOJ) must explain the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Physical examination must be conducted with a view toward determining the etiology of the Veteran's currently diagnosed hypertension.  A VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a detailed, well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current hypertension has been caused by his service-connected epididymitis.  The examiner must also opine as to whether the Veteran's hypertension has been aggravated or worsened by his service-connected epididymitis.

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's contentions relating his current hypertension to his service-connected epididymitis.  The examiner must also specifically address the November 2008 letter submitted by the Veteran's treating VA physician, as well as the March 2009 treatment note linking his hypertension to his service-connected epididymitis, in the context of any negative opinion.    

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


